In this case bill of complaint was filed seeking to procure a decree to cancel a deed made by a guardian conveying the interest of a minor in real estate.
There was a general demurrer to the bill for want of equity.
The demurrer was sustained and the bill dismissed. From this order appeal was taken.
The bill contains allegations constituting grounds for equitable relief and the demurrer should have been overruled on authority of the opinion in the case of Wilkins et al. v. Dean Turpentine Company, 84 Fla. 457, 94 So. 508. *Page 210 
The decree sustaining the demurrer and dismissing the bill is reversed with directions for further proceedings in accordance with equity rules and practice.
Reversed.
WHITFIELD, P. J., AND TERRELL, J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion.